Citation Nr: 1137476	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence and denied entitlement to a TDIU.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw from appellate review her appeal of the claim for entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of her claim for entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence.  See July 2011 hearing transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence is dismissed.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for entitlement to a TDIU.  The Veteran is service-connected for a hysterectomy and bilateral salpingo-oophorectomy, evaluated as 50 percent disabling; an anxiety disorder, evaluated as 30 percent disabling; and sinusitis, evaluated as 10 percent disabling.  His total combined service-connected evaluation is 70 percent.  As such, she meets the criteria for consideration of entitlement to TDIU on a schedular basis because her rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  She contends that her disabilities, specifically her anxiety, render her unable to secure or follow a substantially gainful occupation.

The Board observes that the Veteran has not been afforded a comprehensive VA examination to determine whether her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  In this regard, the Board observes that the Veteran was last afforded a VA psychiatric examination in November 2009.  However, no opinion at that examination was obtained regarding whether the Veteran's anxiety disorder renders her unable to secure or follow a substantially gainful occupation.  Additionally, since that examination, the Veteran's testimony at her July 2011 hearing indicates that her psychiatric disability has worsened particularly as it affects her ability to secure and follow employment.  Moreover, no examination has been obtained to determine whether the Veteran's other service-connected disabilities render her unemployable.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.

Also, it appears that the Veteran receives continuous treatment from the VA Community Based Outpatient Clinic (CBOC) in Rogersville, Tennessee and from the Mountain Home VA Medical Center (VAMC).  Thus, pertinent ongoing VA treatment records, dated from February 2011, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received for her service-connected hysterectomy and bilateral salpingo-oophorectomy, anxiety, and sinusitis.  The Board is particularly interested in records of such treatment that the Veteran may have received at the Mountain Home, Tennessee VAMC and the VA CBOC in Rogersville, Tennessee since February 2011.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination(s) to determine whether her service-connected disabilities [hysterectomy and bilateral salpingo-oophorectomy, evaluated as 50 percent disabling; anxiety disorder, evaluated as 30 percent disabling; and sinusitis, evaluated as 10 percent disabling] render her unable to obtain and to maintain substantially gainful employment without regard to her age.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner(s) finds that he/she(they) must resort to speculation to render the requested opinions, he/she(they) must state with specificity what reasons that this question is outside the scope for a medical professional conversant in VA practices.

3.  Ensure that the examination report(s) comply with (and answers the questions posed in) this Remand.  If the report(s) are insufficient, they should be returned to the examiner(s) for corrective action, as necessary.

4.  Then, readjudicate the issue remaining on appeal: entitlement to a TDIU.  If the benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


